420 F.2d 380
UNITED STATES of America, Plaintiff-Appellant,v.DESOTO PARISH SCHOOL BOARD et al., Defendants-Appellees.
No. 28788.
United States Court of Appeals Fifth Circuit.
Jan. 14, 1970.

Donald E. Walter, U.S. Atty., Shreveport, La., Jesse Queen, Civil Rights Div., U.S. Dept. of Justice, Washington, D.C., for appellant.
Thomas H. Self, Asst. Dist. Atty., Many, La., Jack P. F. Gremillion, Atty. Gen. of La., Baton Rouge, La., for appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM.


1
Upon consideration of the record and the written memoranda of the parties, it is

Ordered:

2
The judgment of the District Court is reversed and the cause remanded for further proceedings in conformity with the decision of this Court in Singleton v. Jackson Municipal Separate School District, 1969, 419 F.2d 1211.


3
In particular, the District Court shall order the School Board to take such preliminary steps as may be necessary to prepare for complete student desegregation by February 1, 1970, in accordance with the order of the Supreme Court in Carter v. West Feliciana Parish School Board, 1969, 90 S. Ct. 611, in the event the Supreme Court requires student desegregation by February 1, 1970.


4
The mandate in this cause shall issue forthwith.  No stay will be granted pending petition for rehearing, or application for certiorari.


5
Reversed and remanded, with directions.